 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:14-cr-0192-KJM-CKD-1
12                      Respondent,
13           v.                                        ORDER
14    DONALD J. PEEL,
15                      Movant.
16

17          Movant is a federal prisoner proceeding pro se and in forma pauperis in this proceeding to

18   vacate, set aside or correct his sentence pursuant to 28 US.C. § 2255. Currently pending before

19   the court is movant’s motion to amend his § 2255 motion along with a proposed amended

20   pleading raising thirteen claims for relief. ECF Nos. 218-19. The signature date on these

21   pleadings demonstrates that movant mailed them prior to the court’s order of March 20, 2020.

22   ECF No. 216. Movant has already been granted leave to amend his § 2255 motion to include all

23   of the 13 claims identified in the most recent amended § 2255 motion. See ECF No. 216. As a

24   result, movant’s motion to amend filed on April 2, 2020 is denied as moot.

25          The court reiterates that the operative motion to vacate, set aside or correct sentence was

26   filed on February 10, 2020 at docket entry number 214. Respondent has been ordered to file an

27   answer to this motion to vacate on or before June 19, 2020. See ECF No. 216.

28          Movant has also filed a motion requesting the appointment of counsel. There currently
 1   exists no absolute right to appointment of counsel in § 2255 proceedings. See e.g., Irwin v.

 2   United States, 414 F.2d 606 (9th Cir. 1969). However, 18 U.S.C. § 3006A authorizes the

 3   appointment of counsel at any stage of the case “if the interests of justice so require.” See Rule

 4   8(c), Rules Governing Section 2255 Proceedings. In the present case, the court does not find that

 5   the interests of justice would be served by the appointment of counsel at this time.

 6             Accordingly, IT IS HEREBY ORDERED that:

 7             1. Movant’s motion to amend his 28 U.S.C. § 2255 motion (ECF No. 218) is denied as

 8                     moot in light of this court’s order dated March 20, 2020.

 9             2. The Clerk of Court shall terminate the amended § 2255 motion filed on April 2, 2020

10                     at docket entry number 219.

11             3. Movant’s request for the appointment of counsel (ECF No. 217) is denied without

12                     prejudice to a renewal of the request at a later stage of the proceedings.

13             4. The Clerk of Court is directed to send movant a one-time courtesy copy of the docket

14                     from October 31, 2019 to the present.

15   Dated: April 6, 2020
                                                             _____________________________________
16
                                                             CAROLYN K. DELANEY
17                                                           UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23   12/peel0192.207


24

25

26
27

28
                                                               2
